          Case 1:19-cv-11363-NMG Document 25 Filed 12/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

 PHILIP FERRECCHIA,

                  Plaintiff

 v.                                                  CIVIL ACTION NO.: 1:19-cv-11363

 K.L.S. CONCRETE,             Incorporated,   and
 KRYSTAL FRIAS

                  Defendants


                              JOINT STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Philip Ferrecchia and Defendants
K.L.S. Concrete, Inc. and Krystal Frias (collectively, the “Parties”), stipulate to the dismissal with
prejudice of all claims, counter-claims, and defenses asserted in the above-captioned action. The
Parties further stipulate that each party (a) will bear its own costs and attorneys’ fees and (b) waives
its right to appeal.


Dated: December 27, 2019
Respectfully submitted by,

Plaintiff,                                                 Defendants,

 PHILIP FERRECCHIA                                         K.L.S. CONCRETE, Incorporated, and
                                                           KRYSTAL FRIAS
 By and through his attorneys,
                                                           By and through their attorneys,
  /s/ Shehzad Rajwani________
 Shehzad S. Rajwani (BBO # 674442)
 Herling Romero (BBO # 703870)                             /s/ James Grosso_______________
 THE HARBOR LAW GROUP                                      James F. Grosso, Esq.
 300 West Main Street, Bldg. A, Unit 1                     O’Reilly, Grosso, Gross & Jones, P.C.
 Northborough, MA 01532                                    1661 Worcester Road Suite 403
 (508) 393-9244 – Phone                                    Framingham, MA 01701
 srajwani@harborlaw.com                                    Tel: (508) 620-0055
 hromero@harborlaw.com                                     jgrosso@ogglaw.com
         Case 1:19-cv-11363-NMG Document 25 Filed 12/27/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing on
December 27, 2019.

                                                           /s/ Shehzad Rajwani




Stipulation of Dismissal                                                                       2
